Citation Nr: 1146801	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a July 2009 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was originally to reopen the issue of entitlement to service connection for PTSD based on the submission of new and material evidence.  The appeal was remanded by the Board in September 2008 so that the Veteran could have a hearing in conjunction with his appeal; as noted above this was accomplished in July 2009.  In the Board's January 2010 decision, the issue was reopened, and remanded for a VA examination, which was conducted in February 2010, and for updated notice of the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which was accomplished in March 2010.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2008 and January 2010 Remands in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Lastly, the Board notes that the earlier remands characterized the issue on appeal as a claim of service connection for PTSD.  However, because the record shows the Veteran's complaints and treatment for polysubstance abuse, substance-induced mood disorder, alcohol abuse, drug abuse, and personality disorder, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) at any time during the pendency of the appeal. 

2.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with an acquired psychiatric disorder at any time during the pendency of the appeal.

3.  The Veteran's personality disorders, and drug and alcohol related psychiatric diagnoses secondary to his willful misconduct, are not diseases or injuries subject to service connection.  

4.  The preponderance of the competent and credible evidence of record does not show the Veteran's personality disorders, and drug and alcohol related psychiatric diagnoses being caused or aggravated by a service connected disability or being subject to a superimposed disease or injury while on active duty that caused additional disability.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301(a), 3.303, 3.304, 3.307, 3.309, 4.9 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board also finds that letters dated in February 2005 and March 2011 satisfied the duty to notify provisions; the March 2011 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of his claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if the RO did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for service connection.  The Veteran was assisted at the hearing by an accredited representative.  Moreover, the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, whether the Veteran's current disability is related to his complaints during service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained including his records from the Dallas, Loma Linda, Amarillo, and Temple VA Medical Centers, the Central Texas VA Health Care System, and Northwest Texas Health Care System.

While treatment records from Oakland Naval Hospital for the period January 1971 to December 1971 were not obtained, a Formal Finding was made as to the unavailability of those records in May 2007 and the Veteran was notified of their unavailability in July 2007.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A VA examination was conducted in February 2010 that the Board finds is both adequate to adjudicate the claim and substantially complies with the remand directions because after a review of the record on appeal and an examination of the claimant the examiner provided an opinion as to the origins or etiology of the claimant's psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra.  The record also reflects that additional VA examinations were scheduled in October 2005 and December 2006 but that the Veteran did not report for them.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


The Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Specifically, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additional specific regulations apply to claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  The regulatory revision is applicable to a claim for service connection for PTSD that was received on or after July 13, 2010; received before July 13, 2010, but has not been decided by a regional office as of that date; appealed to the Board of Veterans' Appeals  (Board) on or after July 13, 2010; appealed to the Board before July 13, 2010, but not decided by the Board as of that date; or pending before VA on or after July 13, 2010, because the Court of Appeals for Veterans Claims (Veterans Court) vacated a Board decision on the application and remanded it for adjudication.  Id.  As such, the Veteran's claim is affected by the amended regulation.  However, the Veteran's stressor, an attack on the U.S.S. Enterprise in January 1969 while he was stationed aboard, has been verified by the RO by way of the Dictionary of American Fighting Ships, a publication of the Veteran's service department.  Accordingly, the regulation as amended does not affect the Veteran's case. 

Next, the Board notes that it is our duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Moreover, in adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Given the Veteran's verified stressor, the Board will first look to see if he has a diagnosis of PTSD in accordance with the DSM IV and/or a diagnosis of an acquired psychiatric disorder, at any time during the pendency.  See 38 C.F.R. §§ 3.303, 4.125(a); McClain, supra.

In this regard, service treatment records show that the Veteran was not treated for any mental health concerns until he was admitted in May 1970 to a military hospital for treatment of a fractured mandible.  During that inpatient treatment, a severe personality disorder was suspected and he was transferred to an open psychiatric ward in June 1970.  During the stay, which lasted approximately one month, the Veteran gave a history and reported symptoms consistent with moderately severe personality disorder.  Examples given in the service treatment records of this disorder were his false report of homosexual feelings in an effort to obtain an early discharge, as well as attempts to manipulate staff of the ward and test the limits of their rules and regulations.  He was ultimately discharged in July 1970 on the basis of unsuitability, specified in a July 1970 document as that his personality disorder made him unsuitable for continued military service.  The July 1970 discharge examination did not show a diagnosed acquired psychiatric disorder or PTSD.  

Post-service, treatment records starting in approximately 1984 the Veteran's complaints and treatment for psychiatric disorders diagnosed as a personality disorder, polysubstance abuse disorder, and a substance induced mood disorder.  

The post-service record starting in approximately 2002 also document the Veteran's complaints and treatment for acquired psychiatric disorders claimed to be depression, schizophrenia, and bi-polar disorder.  However, these treatment records do not thereafter diagnose the Veteran with these psychiatric disorders but instead note that he has a "history" of the claimed disorder, the claimed disorder needs to be "ruled out," and/or note that the claimed disorder is caused by and/or a symptom of his polysubstance abuse disorder.  Therefore, the Board does not find that they provide the Veteran with the required competent and credible diagnosis of an acquired psychiatric disorder.

Moreover, while these records also document the Veteran's complaints of PTSD and several of the records diagnose PTSD, the Board finds that they lack probative value.  Specifically, while at a VA facility in January 2005, the Veteran reported that he had been "discharged on a PTSD condition."  A PTSD brief screening instrument was administered and the Veteran endorsed all experiences consistent with a PTSD diagnosis based on both his in-service experience fighting with his commanding officer, as well as post-service sexual trauma.  However, only diagnoses of cocaine dependency, alcohol dependency, cannabis dependency, and personality disorder were given.  To the extent that the examining mental health clinician indicted that a problem to be addressed during the Veteran's inpatient stay was "rule out PTSD," it was determined by a staff team that the Veteran's substance and alcohol abuse were his primary concerns and that referral for PTSD evaluation was not required.  Accordingly, no diagnosis of PTSD was given during that inpatient stay.

Similarly, a May 2005 VA outpatient treatment record noted that the Veteran reported that he had been in three different treatment programs, but none addressed his PTSD; a differential diagnosis process considered substance induced mood disorder, malingering, major depressive episode, PTSD and impulse control disorder.  An Axis I diagnosis of substance induced mood disorder, PTSD, and depression was given by the examining mental health clinician, a third-year medical student; no mention was made or discussion given about the specific criteria for PTSD (e.g. re-experiencing, avoidance, etc.).  However, an addendum by the supervising staff psychiatrist noted only diagnoses of polysubstance abuse and antisocial personality, clearly indicating that the initial diagnosis of PTSD and depression were not valid.  Moreover, as discussed by the February 2010 VA examiner, this specific staff psychiatrist treated the Veteran through at least 2009, and at no time was PTSD diagnosed on the basis of meeting the specific DSM IV criteria for PTSD.

On the other hand, the Veteran was afforded a VA examination in February 2010 to see if he had a diagnosis of PTSD in accordance with the DSM IV because of his military service.  Tellingly, after a review of the record on appeal and an examination of the claimant nether PTSD or another acquired psychiatric disorder was diagnosed by this examiner.  In this regard, the VA examiner noted that during the mental status examination, the Veteran was inappropriately cheerful when discussing the in-service stressor event and supposed related emotional impairment, but did not endorse any major PTSD symptoms.  The examiner indicated that a diagnosis of PTSD was not warranted in the Veteran's case, as the only diagnostic criterion for PTSD that was met was the stressor criterion; the Veteran did not endorse re-experiencing (Criterion B), avoidance (Criterion C), hyperarousal (Criterion D) other than that related to his substance abuse, or any measureable amount of functional impairment (Criterion F) due to his in-service stressor.  The examiner also noted that the Veteran's psychiatric picture did not warrant a separate diagnosis of a mood disorders, independent of his substance abuse, or anxiety or somatoform disorders.  The resulting diagnoses of the February 2010 VA PTSD examination were antisocial personality disorder and polysubstance abuse disorder.  

The Board finds the opinion by the February 2010 VA examiner regarding the Veteran's psychiatric disorders not including PTSD as well as his opinion that his psychiatric disorders were limited to antisocial personality disorder and polysubstance abuse disorder, the more competent and credible than the above treatment records that noted depression, schizophrenia, a bi-polar disorder, and PTSD because unlike the treatment records, the VA opinion was based on a comprehensive a review of the record on appeal and reflects the clinical data found in the claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

The record includes lay claims from the Veteran and other regarding the appellant having diagnoses of PTSD and acquired psychiatric disorders.  Moreover, the Board notes that lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses.  See Jandreau, supra; Buchanan, supra; Charles, supra. However, the Board finds that they are not competent to provide a diagnosis of PTSD or an acquired psychiatric disorder because such an opinion requires medical expertise which they do not have.  Id; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Board finds more competent and credible the opinion by the expert at the February 2010 VA examination that the Veteran does not have PTSD or another acquired psychiatric disorder than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have either a diagnosis of PTSD in accordance with the DSM IV or an acquired psychiatric disorder, the Board finds that entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

As to service connection on a direct basis for the antisocial personality disorder and polysubstance abuse disorders seen in the record, the Board finds that they are not diseases within the meaning of applicable legislation providing compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Therefore, the Board finds that service connection on a direct basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

As to service connection on a secondary basis for the antisocial personality disorder and polysubstance abuse disorders seen in the record, the Board notes that service connection can be awarded for a disability resulting from the Veteran's own alcohol or drug abuse when that disability is secondary to or is caused or aggravated by a primary service-connected disorder.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  However, the record does not show that the Veteran is service connected for any disability.  Therefore, the board finds that service connection on a secondary basis must also be denied as a matter of law.  See Sabonis, supra.

As to service connection for the antisocial personality disorder and polysubstance abuse disorders due to a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury), the record shows that the Veteran entered service after age 18 and he reported his drug use began at either age 16 or 18 and his alcohol use began at age 12.  Therefore, it is arguable that he entered service with polysubstance abuse disorders.  Moreover, service treatment records document a personality disorder.  However, the record does not contain a medical opinion regarding a superimposed disease or injury causing additional disability as to his antisocial personality disorder and polysubstance abuse disorders.  Moreover, because such an opinion requires medical expertise, neither the Veteran nor his representative is qualified to give such an opinion.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra.  Therefore, the Board finds that service connection for antisocial personality disorder and polysubstance abuse disorders may not be granted based on a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90. 

In reaching the above conclusions, the Board also considered the doctrine of 

reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


